Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed July 20, 2022.

Election/Restrictions
Applicant has elected with traverse the invention of Group I, claim(s) 1-6, 10-24 and 31-36, drawn to a method of determining risk of developing chronic traumatic encephalopathy of a subject.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the bodily fluid to be assayed is a blood composition, as recited in Claims 2-4 and 24; 
ii) the alternative method steps of measuring the level of phosphorylated Tau and the level of total Tau, and computing a ratio of phosphorylated Tau to total Tau, as recited in Claim 10
iii) the CTE-linked neuropathic marker is Tau protein, as recited in Claims 5, 15-16, 34 and 36; and
iv) the alternative detection mean is an antibody test, as recited in Claim 22.

Response to Arguments
Applicant argues that the Group II mechanical device is a detection platform useful in conjunction with the Group I method. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed previously, the Group II product is not required to perform the Group I diagnostic method.
	 
Amendments
           Applicant's response and amendments, filed July 20, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 5, 7-10, 15-16, 20-22, 24-29, 31, and 36, withdrawn Claims 12-14, 23, 30, 32, and 35.
	Claims 1, 3-4, 6, 11-14, 17-19, 23, 30, and 32-35, and 37-38 are pending.

	To clarify the record, the Examiner notes that in the claim set filed April 23, 2019, Claim 34 was an independent claim. However, in the After Final claim set filed October 23, 2019, Applicant made Claim 34 to be dependent upon Claim 11. Thus, Claim 11 is hereby rejoined. 
	While Claim 34 was rejected in the Office Action mailed March 6, 2020, Claim 11 was not included in the rejection(s).
Claims 12-14, 23, 30, 32, and 35 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3-4, 6, 11, 17-19, 33-34, and 37-38 are under consideration. 
	
Priority
This application is a 371 of PCT/US13/41377 filed on May 16, 2013. Applicant’s claim for the benefit of a prior-filed application provisional application 61/647,842, filed on May 16, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1. 	Claims 1, 3-4, 6, 11, 17-19, 33-34, and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (WO 11/032155; of record in IDS) in view of Bulut et al (Advances in Therapy 23(1): 12-22, 2006; of record), Hampel et al (Exp. Gerontology 45:30-40, 2010; of record), Tran et al (J. Neurosci. 31(26): 9513-9525, June 29, 2011; hereafter Tran-1; of record), Tran et al (J. Neuropathol. Exp. Neurol. 71(2):116-129, 2012; hereafter Tran-2; of record), and Kane et al (J. Neurosci. Methods 203: 4149, 2012; published January 15, 2012; of record).
Determining the scope and contents of the prior art.
With respect to Claim 1, Wang et al disclose a method of determining risk of developing chronic traumatic encephalopathy (CTE) of a subject (Abstract, [0086, 102]), the method comprising:
a) detecting a CTE-linked neuropathic marker, said marker comprising a microtubule associated tau protein (Tau) or a fragment thereof [0006-7], in a bodily fluid after at least a first blast injury, subconcussive injury, acute concussive or subconcussive head injury from blast exposure, impact head injury, acceleration or deceleration head trauma, or closed-skull neurotrauma [0005].
Wang et al disclose wherein said bodily fluid comprises a blood composition, wherein said blood composition comprises plasma or serum, or whole blood [0009, 97].
Wang et al disclose wherein said CTE-linked marker phosphorylated forms of tau protein or tau protein fragments (tau peptides) [00171]. 
Wang et al disclose wherein the method further comprises the steps of: 
b) measuring the level of the biomarker in the patient's biological sample; 
c) comparing the level of the biomarker detected with the level of a control biomarker; and
d) determining the presence or absence of the neurological condition in the subject based on the ratio [0074]. Detecting and measuring the presence of biomarkers in a biological sample are known in the art, whereby the ratio of the quantity of the biomarker to another biomarker in the same sample or to a biomarker in a reference sample is calculated and allows for the diagnosis of a neurological condition in the human subject [0096, 126] who had no concussion history [0053]. 
Wang et al disclose detecting at least two CTE-linked neuropathic markers [0063-64] in a bodily fluid of said identified human subject using an antibody specific for each marker [00172],
wherein an increase in the two or more CTE-linked neuropathic markers identifies the subject at risk of developing CTE, and
administering treatment when the increase in the two or more CTE-linked neuropathic markers is observed [00119]. 
Wang et al disclose wherein the markers comprise Tau, UCHL1, S100beta, and MBP [0064]. 
Wang et al disclose CTE-linked neuropathic markers, e.g. UCHL1, naturally increase over time after the traumatic brain injury (TBI) event [0096], “the levels of GFAP increase with time” [00149], and absent in a biological sample from a subject not suspected of having a neurological condition [00103]. Similarly, Tau breakdown products increase with time after brain injury, whereby the numerous Tau breakdown products represent the Tau phosphorylation states and Tau protein isoforms [00171]. 
	Wang et al disclosed the step of measuring at least two CTE-linked neuropathic markers in human subjects one day, 3 days, seven days, ten days, and thirty days post-TBI ([00178-179], Table 10). 
Wang et al disclosed the invention relates to diagnostic and therapeutic materials and methods, including methods for detecting biomarkers in brain injury, and the diagnostic method for aiding and monitoring the propensity or progression of brain injury [0002]. Wang et al disclosed that brain injuries are commonly difficult to treat effectively, and successful outcome commonly depends on how rapidly an individual is diagnosed with a particular injury subtype. Thus, a need exists for a sensitive and specific biochemical marker(s) of TBI with the diagnostic ability to evaluate post-concussion intracranial pathology to improve patient management and facilitate therapeutic evaluation [0005]. The practice of an inventive process provides a test that can help a physician determine suitable therapeutics or treatments to administer for optimal benefit of the subject [00119].
Wang et al disclosed an example of obtaining bodily fluid, e.g. CSF or blood serum, from a living human subject identified as having suffered from severe traumatic brain injury from which biomarkers are detected [0028, 00175, 179].
Thus, those of ordinary skill in the art would immediately recognize the methods and disclosure of Wang et al are directed to diagnosing and treating a subject still living, not the treatment and/or monitoring progression of brain injury in a dead subject. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

Bulut et al taught a method of determining risk of developing chronic traumatic encephalopathy (CTE) of a subject, comprising:
a) detecting Tau protein a bodily fluid sample, e.g. a blood composition, at a first time point and a second time point, e.g. 6 months after initial diagnosis,
wherein the serum Tau protein levels at the second time point compared to the first time point were increased in five of eight patients (pg 20).
Bulut et al taught that normal, healthy persons naturally comprise at between 59 and 215pg/ml Tau protein in their blood serum (pg 15, Results; Table 2), whereby the blood sample was obtained within 24 hours from brain injury trauma (pg 15, Results). It is recognized that serum Tau levels increase in patients that have suffered traumatic brain injury, and in high-risk patients as compared to low-risk patients (pg 13, first ¶). 

Wang et al do not disclose wherein the method further comprises the steps of: 
b) measuring the level of phosphorylated Tau and the level of total Tau, and 
c) computing a ratio of phosphorylated Tau to total Tau, 
wherein an increase in said ratio over time indicates an increased risk of developing CTE.
However, prior to the instantly claimed invention, Hampel et al taught a method of diagnosing brain injury, to wit, Alzheimer's disease, wherein the method comprises the steps of: 
b) measuring the level of phosphorylated Tau and the level of total Tau, and 
c) computing a ratio of phosphorylated Tau to total Tau, 
wherein an increase in the ratio of phospho-Tau to total Tau over time indicates an increased risk of developing CTE.
	Hampel et al taught that total Tau seems to be a general marker of brain injury, including brain trauma (pg 33, col. 2), and that both total Tau and phospho-Tau levels predict a rate of cognitive decline in Alzheimer's disease (pg 34, col. 1), and are useful diagnostic markers of disease intensity (pg 34, col. 2). Hampel et al taught that in increase in total Tau and/or phospho-Tau levels is thought to reflect neuronal cell death with release of tau-related proteins (pg 35, col. 1). 
Similarly, Tran-1 taught the step of detecting a ratio of phospho-Tau to total-Tau in a tissue sample from a subject suffering from traumatic brain injury, whereby an increase in the ratio of phospho-Tau to total-Tau post-TBI is observed (pg 9519, col. 2; Figure 6). Tran-1 taught the levels of phospho-Tau remained elevated up to seven day post-TBI (pg 9523, col. 1). Tran-1 taught that the small animal model reliably reproduces the key features of acute human post-TBI tau pathologies (pg 9523, col. 1). 
	Tran-2 taught that hyperphosphorylation of Tau occurs within hours to weeks after traumatic brain injury (TBI) or multiple concussive injuries, leading to neurodegeneration in tauopathies (Introduction). TBI activates the tau kinase JNK, resulting in hyperphosphorylated Tau protein (Discussion). 

	Kane et al taught a mouse model of human repetitive mild traumatic brain injury, whereby Kane et al taught that “[P]erhaps of greatest interest were the findings of increased expression of phospho-tau 30 days after the last injury. Increases in phospho-tau and GFAP could be early signs of chronic traumatic encephalopathy, hallmark neuropathological indices that are now being associated with professional athletes exposed to multiple, mild concussive injuries during their careers.” (pg 46, col. 2; Figure 9). 
	
Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in neurobiology, immunology, and medical diagnostics. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to determine the risk of developing CTE in a living human subject comprising the steps of detecting the ratio of phosphorylated Tau to total Tau in a blood composition, whereby an increase in the ratio of phospho-Tau to total Tau identifies the subject to be at risk of developing CTE with a reasonable expectation of success because: 
a) Wang et al disclosed detecting a CTE-linked neuropathic marker, said marker comprising a microtubule associated tau protein (Tau) or a fragment thereof, in a bodily fluid, wherein said blood composition comprises plasma or serum, or whole blood, after at least a first blast injury, subconcussive injury, acute concussive or subconcussive head injury from blast exposure, impact head injury, acceleration or deceleration head trauma, or closed-skull neurotrauma;
b) Bulut et al taught that serum Tau levels were significantly higher in high-risk traumatic brain injury patients than in low-risk traumatic brain injury patients; 
c) Kane et al taught that increases in phospho-tau could be early signs of chronic traumatic encephalopathy, 
d) Tran-1 taught the step of detecting a ratio of phospho-Tau to total-Tau in a tissue sample from a subject suffering from traumatic brain injury, whereby an increase in the ratio of phospho-Tau to total-Tau post-TBI is observed; and 
d) Hampel et al taught that the steps of comparing phospho-tau and total tau in the cerebrospinal fluid of living human patients, and that the tau proteins are also present in the peripheral blood, whereby CSF fluid is naturally drained through the subarachnoid into the venous circulation, and thus products released from the brain into the CSF could be conveyed to the blood when CSF enters venous circulation (pg 35, col. 2). 
An artisan would have been motivated to determine the risk of developing CTE in a living human subject comprising the steps of detecting the ratio of phosphorylated Tau to total Tau in a blood composition because: 
i) Wang et al disclosed detecting a CTE-linked neuropathic marker, said marker comprising a microtubule associated tau protein (Tau) or a fragment thereof, in a bodily fluid, wherein said blood composition comprises plasma or serum, or whole blood, after at least a first blast injury, subconcussive injury, acute concussive or subconcussive head injury from blast exposure, impact head injury, acceleration or deceleration head trauma, or closed-skull neurotrauma;
ii)  Bulut et al successfully demonstrated the ability of the ordinary artisan to detect Tau protein a bodily fluid sample, e.g. a blood composition, in living human subjects at a first time point and a second time point, e.g. 6 months after initial diagnosis, wherein the serum Tau protein levels at the second time point compared to the first time point were increased; 
iii) those of ordinary skill in the art were previously aware of the scientific concept that hyperphosphorylation of Tau occurs within hours to weeks after traumatic brain injury (TBI) or multiple concussive injuries, leading to neurodegeneration in tauopathies (Tran-2); 
iv) those of ordinary skill in the art were previously aware of the scientific concept that increases in phospho-tau could be early signs of chronic traumatic encephalopathy, hallmark neuropathological indices that are now being associated with professional athletes exposed to multiple, mild concussive injuries during their careers (Kane et al); 
v) an increase in the ratio of phospho-Tau to total-Tau post-TBI is observed in subjects having suffered from a traumatic brain injury, whereby the small animal model reliably reproduces the key features of acute human post-TBI tau pathologies (Tran-1); and 
vi) Hampel et al taught that the steps of comparing phospho-tau and total tau in the cerebrospinal fluid of living human patients (pg 35, col. 1, “3. T-tau and p-tau protein in clinical trials”), taught the tau proteins are present in the peripheral blood, and that determination of tau proteins in peripheral blood would be of great value (pg 35, col. 2). 

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3-4, Wang et al disclose wherein said bodily fluid comprises a blood composition, wherein said blood composition comprises plasma or serum, or whole blood [0009, 97].
With respect to Claim 6, Wang et al disclose wherein said Tau protein or fragment thereof comprises a phosphorylated amino acid at position S202, S396, S404, Tl81, or T205 [00160], e.g. Tau breakdown products (TBDPs) with a new N- or C-terminus after cleavage at one or more calpain or caspase cleavage sites [00161, 171].
With respect to Claims 17-19 and 33, Wang et al disclose wherein said blast injury comprises an impact injury or exposure to a blast wind [0092], wherein said CTE-linked marker is evaluated within 24 hours, at least one week, one month or one year after said blast injury, subconcussive injury, or concussive injury ([0096, 151, 178-179, 186]; Table 10).
With respect to Claims 11 and 34, Wang et al disclose the method of determining risk of developing chronic traumatic encephalopathy (CTE) of a subject, the method comprising the steps of: 
i) identifying the number of blast injury and/or impact head injury [0005] in a human subject [0096] who had no concussion history [0053]; 
ii) simultaneously detecting at least two CTE-linked neuropathic markers [0063-64] in a bodily fluid of said identified human subject using an antibody specific for each marker [00172],
wherein said bodily fluid comprises a blood composition [0009, 97],
wherein an increase in the two or more CTE-linked neuropathic markers identifies the subject at risk of developing CTE; and
iii) administering treatment when the increase in the two or more CTE-linked neuropathic markers is observed [00119]. 
Wang et al disclose wherein the markers comprise Tau, UCHL1, S100beta, and MBP [0064]. 
With respect to Claims 37-38, Wang et al disclosed wherein the blood component is obtained by non-invasive or minimally invasive methods, to wit, venipuncture [0094]. 
Bulut et al taught the blood component is obtained by non-invasive or minimally invasive methods, to wit, venous samples (syn. venipuncture, pg 15, ¶2).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Example 8 of Wang is directed to assessing autoantibodies in a human subject following severe TBI by assessing brain lysates obtained from human TBI subjects post-mortem. 
Applicant’s argument(s) has been fully considered, but is not persuasive. While the neuronal proteins used to detect reaction with TBI autoantibody biomarkers are obtained from human TBI subjects post-mortem, the sample from which TBI biomarkers are assayed for detection is obtained from living humans, e.g. “serum from a single human subject obtained at admission and up to 30 days following TBI” [00179], 72 hours post-TBI, 10 days post-TBI, or 30 days post-TBI [00177-178]. 
Thus, those of ordinary skill in the art would immediately recognize the methods and disclosure of Wang et al are directed to diagnosing and treating a subject still living, not the treatment and/or monitoring progression of brain injury in a dead subject. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

Applicant argues that measuring biomarkers after severe TBI is not the same, nor equivalent to measuring markers for diagnosis, or identification of a subject with CTE.
Applicant’s argument(s) has been fully considered, but is not persuasive. Wang et al disclosed processes and materials are provided for the detection, diagnosis, or determination of the severity of a neurological injury or condition, including traumatic brain injury, multiple organ injury, stroke, Alzheimer's disease, Parkinson disease and Chronic Traumatic Encephalopathy (CTE). The processes and materials include biomarkers detected or measured in a biological sample such as whole blood, serum, plasma, or CSF. Such biomarkers include Tau and GFAP proteins, their proteolytic breakdown products, brain specific or enriched micro-RNA, and brain specific or enriched protein directed autoantibodies. The processes and materials are operable to detect the presence of absence of acute, subacute or chronic brain injuries and predict outcome for the brain injury. (Abstract). 

Applicant argues that Wang does not teach or suggest, measuring a difference in the ratio of pTau to total Tau in a bodily fluid.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hampel et al taught a method of diagnosing brain injury, to wit, Alzheimer's disease, wherein the method comprises the steps of: 
b) measuring the level of phosphorylated Tau and the level of total Tau, and 
c) computing a ratio of phosphorylated Tau to total Tau, 
wherein an increase in the ratio of phospho-Tau to total Tau over time indicates an increased risk of developing CTE.
	Hampel et al taught that total Tau seems to be a general marker of brain injury, including brain trauma (pg 33, col. 2), and that both total Tau and phospho-Tau levels predict a rate of cognitive decline in Alzheimer's disease (pg 34, col. 1), and are useful diagnostic markers of disease intensity (pg 34, col. 2). Hampel et al taught that in increase in total Tau and/or phospho-Tau levels is thought to reflect neuronal cell death with release of tau-related proteins (pg 35, col. 1). 
Similarly, Tran-1 taught the step of detecting a ratio of phospho-Tau to total-Tau in a tissue sample from a subject suffering from traumatic brain injury, whereby an increase in the ratio of phospho-Tau to total-Tau post-TBI is observed (pg 9519, col. 2; Figure 6). Tran-1 taught the levels of phospho-Tau remained elevated up to seven day post-TBI (pg 9523, col. 1). Tran-1 taught that the small animal model reliably reproduces the key features of acute human post-TBI tau pathologies (pg 9523, col. 1). 
	Tran-2 taught that hyperphosphorylation of Tau occurs within hours to weeks after traumatic brain injury (TBI) or multiple concussive injuries, leading to neurodegeneration in tauopathies (Introduction). TBI activates the tau kinase JNK, resulting in hyperphosphorylated Tau protein (Discussion). 

Applicant argues that a skilled artisan would not have a reasonable expectation of success to arrive at the claimed invention based on postmortem data, per Exhibit A.There is no knowing if the different Tau or pTau levels post-mortem (per Tran-1, Tran-2, Kane et al) were due to the TBI or the biological processes occurring after death or post-mortem, or if these results translate to human subjects.
Applicant’s argument(s) has been fully considered, but is not persuasive. While it is recognized that Exhibit A (Morihara et al) was published in 1998, those of ordinary skill in the art over a decade later than Morihara et al, e.g. recognized a correlation between TBI or CTE and tau abnormalities, whereby TBI results in tau accumulation and increased tau phosphorylation (e.g. Tran-1, Abstract, Introduction). Furthermore, Bulut et al (2006) taught detection of increased tau in the serum of living patients who had suffered from TBI (Abstract, serum tau levels of high-risk patients were significantly higher than those of low-risk patients). 

Applicant argues that the Examiner has exercised impermissible hindsight.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Wang et al disclosed detecting a CTE-linked neuropathic marker, said marker comprising a microtubule associated tau protein (Tau) or a fragment thereof, in a bodily fluid, wherein said blood composition comprises plasma or serum, or whole blood, after at least a first blast injury, subconcussive injury, acute concussive or subconcussive head injury from blast exposure, impact head injury, acceleration or deceleration head trauma, or closed-skull neurotrauma.
Bulut et al successfully demonstrated the ability of the ordinary artisan to detect Tau protein a bodily fluid sample, e.g. a blood composition, in living human subjects at a first time point and a second time point, e.g. 6 months after initial diagnosis, wherein the serum Tau protein levels at the second time point compared to the first time point were increased.
Those of ordinary skill in the art were previously aware of the scientific concept that: 
i) hyperphosphorylation of Tau occurs within hours to weeks after traumatic brain injury (TBI) or multiple concussive injuries, leading to neurodegeneration in tauopathies (Tran-2); 
ii) increases in phospho-tau could be early signs of chronic traumatic encephalopathy, hallmark neuropathological indices that are now being associated with professional athletes exposed to multiple, mild concussive injuries during their careers (Kane et al); 
iii) an increase in the ratio of phospho-Tau to total-Tau post-TBI is observed in subjects having suffered from a traumatic brain injury, whereby the small animal model reliably reproduces the key features of acute human post-TBI tau pathologies (Tran-1); and 
iv) Hampel et al taught that the steps of comparing phospho-tau and total tau in the cerebrospinal fluid of living human patients (pg 35, col. 1, “3. T-tau and p-tau protein in clinical trials”), taught the tau proteins are present in the peripheral blood, and that determination of tau proteins in peripheral blood would be of great value (pg 35, col. 2). 

Applicant argues that one cannot simply rely on a marker for one type of brain or neurological disease and allege that it applies to another completely different type of neurological disorder, i.e., CTE.
Applicant’s argument(s) has been fully considered, but is not persuasive. That the cited prior art use different model systems in which to establish a scientific correlation between tau and phospho-tau in response to brain injury does not take away from the art-recognized concepts that: 
hyperphosphorylation of Tau occurs within hours to weeks after traumatic brain injury (TBI) or multiple concussive injuries, leading to neurodegeneration in tauopathies (Tran-2); 
increases in phospho-tau could be early signs of chronic traumatic encephalopathy, hallmark neuropathological indices that are now being associated with professional athletes exposed to multiple, mild concussive injuries during their careers (Kane et al); and 
an increase in the ratio of phospho-Tau to total-Tau post-TBI is observed in subjects having suffered from a traumatic brain injury, whereby the small animal model reliably reproduces the key features of acute human post-TBI tau pathologies (Tran-1).
Wang et al disclosed processes and materials are provided for the detection, diagnosis, or determination of the severity of a neurological injury or condition, including traumatic brain injury, multiple organ injury, stroke, Alzheimer's disease, Parkinson disease and Chronic Traumatic Encephalopathy (CTE). The processes and materials include biomarkers detected or measured in a biological sample such as whole blood, serum, plasma, or CSF. Such biomarkers include Tau and GFAP proteins, their proteolytic breakdown products, brain specific or enriched micro-RNA, and brain specific or enriched protein directed autoantibodies. The processes and materials are operable to detect the presence of absence of acute, subacute or chronic brain injuries and predict outcome for the brain injury. (Abstract). 

Citation of Relevant Prior Art
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jaworski et al (Cent. Eur. J. Med. 6(2): 193-200, January 22, 2011) is considered relevant prior art for having taught until the present, studies have concentrated on alterations of total-tau (t-tau) and phospho-tau (p-tau) levels in CSF. There are few reports concerning changes in the above-mentioned proteins in serum. The aim of our study was to investigate concentrations of t-tau and p-tau in the CSF and serum of patients with multiple sclerosis. Secondly, we planned to correlate these results with clinical scores and indices of blood-brain barrier (BBB) dysfunction, as well as with intrathecal synthesis of IgG and IgM. Our hope was to use serum tau as an easy accessible marker of disease activity in multiple sclerosis (pg 194, col. 1), whereby the level of phospho-Tau biomarker in the CSF correlates to the level of phospho-Tau biomarker in blood serum (Tables 2 and 4). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific concept that a positive detection of a biomarker, to wit, phospho-Tau, within the CSF does correlate with, and can be directly translated to, mean that the biomarker, to wit, phospho-Tau, is also present in the blood or a blood component.

	Blaylock et al (Surgical Neurology Int. 2(107): 26 pages, July 30, 2011) is considered relevant prior art for having reviewed the mechanism(s) underlying chronic traumatic encephalopathy, whereby a central mechanism that may explain most of the features of CTE includes the pathogenesis of, and observation of, accumulated hyperphosphorylated Tau proteins (Abstract; pg 3, col. 1). The hyperphosphorylated Tau seen in CTE is identical to that associated with Alzheimer’s disease (pg 4, col. 1). Several studies have shown that repeated trauma to the brain can significantly increase hyperphosphorylated Tau (Figure 10; pg 19, col. 1). 

	Gavett et al (Clin. Sports Med 30(1): 179-188, January 2011; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught that CTE is characterized by an abundance of neurofibrillary inclusions in the form of neurofibrillary tangles (NFTs), neuropil threads (NTs), and glial tangles (GTs). The main protein composing NFTs is the microtubule-associated protein tau, and NFTs are aggregates of filamentous tau polymers. Increasing evidence indicates that tau phosphorylation, truncation, aggregation, and polymerization into filaments represents a toxic gain of function, and continued accumulation of tau leads to neurodegeneration (pg 181). Applicant taught that CTE is a potential late effect of repeated head injuries (pg 183, Clinical Implications; “a history of repetitive head injuries”), and further suggests that measuring tau and phospho-tau in cerebrospinal fluid may yield diagnostically useful markers of CTE (pg 184, lines 2-4).

Conclusion
3. 	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633